DETAILED ACTION
This communication is in response to Application No. 16/325,117 originally filed 02/12/2019. The Request for Continued Examination and Amendment presented on 01/31/2022 which provides amendments to claims 1, 4, 10, and 13 is hereby acknowledged. Currently claims 1-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. U.S. Patent Application Publication No. 2013/0344458 A1 hereinafter Murai ‘458 in view of Li et al. U.S. Patent Application Publication No. 2009/0312884 A1 hereinafter Li.

Consider Claim 1:
	Murai ‘458 discloses a display device comprising: (Murai ‘458, See Abstract.)
	a display configured to include a plurality of display modules; (Murai ‘458, [0042-0046], [0042], “FIG. 1 is a diagram illustrating the overall configuration of a multi-display device according to the present invention.  As illustrated in FIG. 1, a multi-display device M1 includes nine liquid crystal display devices 11 to 19, an image distribution device 101, and a light emission APL value adjustment unit 102 (light emission APL value adjusting means).”)
	a display driver configured to include a plurality of driving modules connected to the plurality of display modules, respectively; (Murai ‘458, [0057], “The LED controller 5 includes an adjustment circuit 51, an LED data correction circuit 52 (light emission brightness data correcting means), an LED control signal generation circuit 53, a control condition setting circuit 54, and a backlight APL value calculation circuit 55.  The supplied current to each LED 62 of the backlight unit 6 is controlled using PWM control, details about which will be described later.” Refer back to figure 1 item 5 which shows led controller associated with each module 11-19.)
	a storage configured to store current control information for each luminance of a display element; and (Murai ‘458, [0022-0023], [0060-0063], [0060], “In the LED control signal generation circuit 53, information of a reference current value and an LED voltage value (a value of voltage necessary for causing each LED 62 to appropriately emit light) is set (recorded) in an updatable (rewritable) manner.  In accordance with the LED data sent from the LED data correction circuit 52, the LED control signal generation circuit 53 generates a PWM signal for each area.  The LED control signal generation circuit 53 then generates an LED control signal, which contains the PWM signals for the individual areas and information of the currently set reference current value and the currently set LED voltage value, and sends the LED control signal to the backlight unit 6.”)
	a processor configured to calculate the maximum power amount usable in each of the plurality of display modules based on a total power capacity that is provided by the plurality of driving modules and (Murai ‘458, [0021], [0074-0087], [0098-0105], [0100], “The backlight APL value acquisition circuit 103 is connected to the liquid crystal display devices 11 to 19, and acquires backlight APL values sent from the backlight APL value calculation circuits 55 of the corresponding liquid crystal display devices 11 to 19 (step S21).  Based on information supplied from the liquid crystal display devices 11 to 19 and the multi-display device M1, the adjustment condition setting circuit 105 sets an adjustment condition for determining (adjusting) a backlight APL value, and sends the adjustment condition to the backlight APL value determination circuit 104 (step S22).”)
	an individual consumed power amount of each of the plurality of display modules, (Murai ‘458, [0021], [0074-0087], [0098-0105], “[0078] First, the image data acquisition unit 2 acquires image data from an external device (step S11).  This image data may be data received as TV broadcast or the like, or data sent from an external video device, such as a DVD device or a BD device.  The image data acquisition unit 2 sends the acquired image data to the area driving circuit 3.  Upon receipt of the image data, the area driving circuit 3 generates LED data for each area on the basis of this image data (step S12).  Each LED data represents the total amount of current supplied to the LEDs 62 in the corresponding area.”)
	to calculate a peak luminance level of each of the plurality of display modules based on the calculated maximum power amount, and to control the plurality of driving modules so that each of the plurality of display modules has a corresponding peak luminance level based on the current control information. (Murai ‘458, [0074-0087], [0098-0105], [0107], “Because the correction factor used when backlight light emission power control is performed in the individual liquid crystal display devices 11 to 19 are equal, brightness of images displayed on all the liquid crystal display devices 11 to 19 is even.  Accordingly, occurrence of brightness unevenness in images between the liquid crystal display devices 11 to 19 can be suppressed in the multi-display device M1.  Also, because the liquid crystal display devices 11 to 19 support area driving, the multi-display device M1 including the liquid crystal display devices 11 to 19 can suppress image inconsistency and power consumption and can display an image with peak brightness.”)
	Murai ‘458 however does not appear to further specify wherein a first display module of the plurality of display modules receives power from a first driving module connected to the first display module and a second driving module connected to a second display module of the plurality of display modules.
	Li however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to share power between supply units within a tiled display and therefore teaches wherein a first display module of the plurality of display modules receives power from a first driving module connected to the first display module and a second driving module connected to a second display module of the plurality of display modules. (Li, [0007-0036], [0015], “Also, the display wall may have a central controller adapted such that if an operation mode is entered such that the outputs of other power supply units are linked together such that the module or modules driven by the first and failed power supply continue(s) to operate by redistribution of power from the other power supply units, the central controller instructs all power supply units of to reduce brightness in the same proportion so that the image displayed by the wall remains uniform.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide power sharing between modules as this was a technique known by those having ordinary skill in the art in view of Li and would have been utilized for the purpose of redistributing power and would have been utilized for the purpose of during a failure of a power supply the outputs of other power supplies are linked together such that the tile and/or module of the respective failed power supply continues to display the picture. (Li, [0035])
Consider Claim 2:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, wherein the total power capacity is calculated by a sum of rated power capacities that are provided by the plurality of driving modules, respectively. (Murai ‘458, [0074-0087], [0098-0105], [0026], “In the above configuration, the image-display light-emitting means may be divided into a plurality of areas.  The light emission APL value calculating means may calculate the light emission APL value by dividing the sum of lighting ratios of the light-emitting elements in the individual areas by the number of areas.”)
Consider Claim 3:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, wherein the processor calculates the maximum power amount usable in each of the plurality of display modules based on the total power capacity that is provided by the plurality of driving modules, and a ratio between a total consumed power amount of the plurality of display modules and the individual consumed power amount of each of the plurality of display modules. (Murai ‘458, [0074-0087], [0098-0105], [0082], “The control condition setting circuit 54 that has received the backlight APL value compares the backlight APL value with the limit value (%) for the backlight unit 6 (step S14).  The limit value will be described here.  The limit value is a ratio of the limit power value to the maximum value of power that can be supplied to the backlight unit 6.  Generally, the supplied power to the backlight unit 6 is the maximum when the liquid crystal panel unit 4 is driven to perform full white display, and the value thereof is limited to a predetermined limit power value in order to achieve reduced power consumption and low heat generation.  Note that each device is given a fixed limit value.”)
Consider Claim 6:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, wherein the storage further stores luminance level information for each power provided (Murai ‘458, [0022-0023], [0060-0063], [0074-0087], [0098-0105], [0060], “In the LED control signal generation circuit 53, information of a reference current value and an LED voltage value (a value of voltage necessary for causing each LED 62 to appropriately emit light) is set (recorded) in an updatable (rewritable) manner.  In accordance with the LED data sent from the LED data correction circuit 52, the LED control signal generation circuit 53 generates a PWM signal for each area.  The LED control signal generation circuit 53 then generates an LED control signal, which contains the PWM signals for the individual areas and information of the currently set reference current value and the currently set LED voltage value, and sends the LED control signal to the backlight unit 6.”)
Consider Claim 7:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 6, wherein the processor obtains a current gain value for each sub-pixel corresponding to each of the plurality of display modules so that each of the plurality of display modules has the calculated peak luminance level from the storage, and controls a driving state of each of the plurality of driving modules based on the obtained current gain value for each sub-pixel. (Murai ‘458, [0055-0067], [0060], “In the LED control signal generation circuit 53, information of a reference current value and an LED voltage value (a value of voltage necessary for causing each LED 62 to appropriately emit light) is set (recorded) in an updatable (rewritable) manner.  In accordance with the LED data sent from the LED data correction circuit 52, the LED control signal generation circuit 53 generates a PWM signal for each area.  The LED control signal generation circuit 53 then generates an LED control signal, which contains the PWM signals for the individual areas and information of the currently set reference current value and the currently set LED voltage value, and sends the LED control signal to the backlight unit 6.”)
Consider Claim 8:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, wherein the storage further stores power information of each sub-pixel for each grayscale of an image, and the processor calculates a consumed power amount of each of the plurality of display modules based on a grayscale of the image displayed on each of the plurality of display modules, and the power information of each sub-pixel for each grayscale. (Murai ‘458, [0048], [0051], [0073-0084], [0049], “The area driving circuit 3 receives image data from the image data acquisition unit 2, and generates data (light emission brightness data) representing light emission brightness of each LED 62 (described later) of the backlight unit 6 in accordance with this image data.  Note that brightness of each LED 62 is determined depending on current supplied thereto (supplied current).  The light emission brightness of each LED 62 is substantially proportional to the supplied current.  Accordingly, the area driving circuit 3 generates, as light emission brightness data, data (hereinafter, referred to as LED data) representing the magnitude of current to be supplied to each LED 62 of the backlight unit 6.  The LED data (light emission brightness data) is generated so that the LED data represents larger current (the light emission brightness of the LED becomes higher) as brightness of image data becomes higher.  The LED data, for which, for example, a 12-bit digital signal format is employed, is sent to the LED controller 5.”)
Consider Claim 9:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, wherein each of the plurality of display modules is implemented as a light emitting diode (LED) cabinet including a plurality of LED elements, and each sub-pixel is a Red (R) LED, Green (G) LED, and Blue (B) LED pixel. (Murai ‘458, [0054], [0053], “One of the glass substrates has thereon switching elements (for example, thin-film transistors) connected to source lines and gate lines which are perpendicular to each other, pixel electrodes connected to the switching elements, and an alignment film, and so forth.  The other glass substrate has thereon a color filter in which colored portions of red, green, and blue (RGB) are arranged in a predetermined pattern, common electrodes, an alignment film, and so forth.”)
Consider Claim 10:
	Murai ‘458 discloses a driving method of a display device including a display constituted by a plurality of display modules, the driving method comprising: (Murai ‘458, [0042-0046], [0042], “FIG. 1 is a diagram illustrating the overall configuration of a multi-display device according to the present invention.  As illustrated in FIG. 1, a multi-display device M1 includes nine liquid crystal display devices 11 to 19, an image distribution device 101, and a light emission APL value adjustment unit 102 (light emission APL value adjusting means).”)
	calculating a maximum power amount usable in each of the plurality of display modules based on a total power capacity that is provided by a plurality of driving modules driving the plurality of display modules, and (Murai ‘458, [0021], [0074-0087], [0098-0105], [0100], “The backlight APL value acquisition circuit 103 is connected to the liquid crystal display devices 11 to 19, and acquires backlight APL values sent from the backlight APL value calculation circuits 55 of the corresponding liquid crystal display devices 11 to 19 (step S21).  Based on information supplied from the liquid crystal display devices 11 to 19 and the multi-display device M1, the adjustment condition setting circuit 105 sets an adjustment condition for determining (adjusting) a backlight APL value, and sends the adjustment condition to the backlight APL value determination circuit 104 (step S22).”)
	an individual consumed power amount of each of the plurality of display modules; and (Murai ‘458, [0021], [0074-0087], [0098-0105], “[0078] First, the image data acquisition unit 2 acquires image data from an external device (step S11).  This image data may be data received as TV broadcast or the like, or data sent from an external video device, such as a DVD device or a BD device.  The image data acquisition unit 2 sends the acquired image data to the area driving circuit 3.  Upon receipt of the image data, the area driving circuit 3 generates LED data for each area on the basis of this image data (step S12).  Each LED data represents the total amount of current supplied to the LEDs 62 in the corresponding area.”)
 (Murai ‘458, [0074-0087], [0098-0105], [0107], “Because the correction factor used when backlight light emission power control is performed in the individual liquid crystal display devices 11 to 19 are equal, brightness of images displayed on all the liquid crystal display devices 11 to 19 is even.  Accordingly, occurrence of brightness unevenness in images between the liquid crystal display devices 11 to 19 can be suppressed in the multi-display device M1.  Also, because the liquid crystal display devices 11 to 19 support area driving, the multi-display device M1 including the liquid crystal display devices 11 to 19 can suppress image inconsistency and power consumption and can display an image with peak brightness.”)
	Murai ‘458 however does not appear to further specify wherein the plurality of driving modules are connected to the plurality of display modules, respectively, and wherein a first display module of the plurality of display modules receives power from a first driving module connected to the first display module and a second driving module connected to a second display module of the plurality of display modules
	Li however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to share power between supply units within a tiled display and therefore teaches wherein the plurality of driving modules are connected to the plurality of display modules, respectively, and wherein a first display module of the plurality of display modules receives power from a first driving module connected to the first display module and a second driving module connected to a second display module of the plurality of display modules
(Li, [0007-0036], [0015], “Also, the display wall may have a central controller adapted such that if an operation mode is entered such that the outputs of other power supply units are linked together such that the module or modules driven by the first and failed power supply continue(s) to operate by redistribution of power from the other power supply units, the central controller instructs all power supply units of to reduce brightness in the same proportion so that the image displayed by the wall remains uniform.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide power sharing between modules as this was a technique known by those having ordinary skill in the art in view of Li and would have been utilized for the purpose of redistributing power and would have been utilized for the purpose of during a failure of a power supply the outputs of other power supplies are linked together such that the tile and/or module of the respective failed power supply continues to display the picture. (Li, [0035])
Consider Claim 11:
	Murai ‘458 in view of Li discloses the driving method as claimed in claim 10, wherein the total power capacity is calculated by a sum of rated power capacities that are provided by the plurality of driving modules, respectively. (Murai ‘458, [0074-0087], [0098-0105], [0026], “In the above configuration, the image-display light-emitting means may be divided into a plurality of areas.  The light emission APL value calculating means may calculate the light emission APL value by dividing the sum of lighting ratios of the light-emitting elements in the individual areas by the number of areas.”)
Consider Claim 12:
	Murai ‘458 in view of Li discloses the driving method as claimed in claim 10, wherein in the calculating of the maximum power amount, the maximum power amount usable in each of the plurality of display modules is calculated based on the total power capacity that is provided by the plurality of driving modules, and a ratio between a total consumed power amount of the plurality of display modules and the individual consumed power amount of each of the plurality of display modules. (Murai ‘458, [0074-0087], [0098-0105], [0082], “The control condition setting circuit 54 that has received the backlight APL value compares the backlight APL value with the limit value (%) for the backlight unit 6 (step S14).  The limit value will be described here.  The limit value is a ratio of the limit power value to the maximum value of power that can be supplied to the backlight unit 6.  Generally, the supplied power to the backlight unit 6 is the maximum when the liquid crystal panel unit 4 is driven to perform full white display, and the value thereof is limited to a predetermined limit power value in order to achieve reduced power consumption and low heat generation.  Note that each device is given a fixed limit value.”)
Consider Claim 15:
	Murai ‘458 in view of Li discloses the driving method as claimed in claim 10, wherein the storage further stores luminance level information for each power provided to the display module, and in the calculating of the peak luminance level, the peak luminance level of each of the plurality of display modules is calculated based on the maximum luminance level information for each power and the maximum power amount usable in each of the plurality of display modules. (Murai ‘458, [0022-0023], [0060-0063], [0074-0087], [0098-0105], [0060], “In the LED control signal generation circuit 53, information of a reference current value and an LED voltage value (a value of voltage necessary for causing each LED 62 to appropriately emit light) is set (recorded) in an updatable (rewritable) manner.  In accordance with the LED data sent from the LED data correction circuit 52, the LED control signal generation circuit 53 generates a PWM signal for each area.  The LED control signal generation circuit 53 then generates an LED control signal, which contains the PWM signals for the individual areas and information of the currently set reference current value and the currently set LED voltage value, and sends the LED control signal to the backlight unit 6.”)
Claim Rejections - 35 USC § 103
Claim 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. U.S. Patent Application Publication No. 2013/0344458 A1 in view of Li et al. U.S. Patent Application Publication No. 2009/0312884 A1 as applied to claim 1  above, and further in view of Murai et al. U.S. Patent Application Publication No. 2012/029979 A1 hereinafter Murai ‘979.

Consider Claim 4:
	Murai ‘458 in view of Li discloses the display device as claimed in claim 1, however does not suggest wherein the current control information includes current control information for each luminance of each sub-pixel calibrated based on luminance and color characteristics according to a current of each sub-pixel constituting the plurality of display modules, and the processor controls the plurality of driving modules so that each of the plurality of display modules has the corresponding peak luminance level based on the current control information stored in the storage. 
	Murai ‘979 however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide current control information for each luminance of each sub-pixel calibrated based on luminance and color characteristics according to a current of each sub-pixel constituting the plurality of display modules, and the processor controls the plurality of driving modules so that each of the plurality of display modules has the corresponding peak luminance level based on the information stored in the storage. (Murai ‘979, [0040-0041], [0135-0140], [0044], “Besides, in the above structure, a structure may be employed, in which the LCD panel is provided with a plurality of kinds of color pixels; the image display apparatus includes a tint correction portion that corrects the light transmittance for each of the colors based on at least one of the actual set reference current value and the detected temperature.  According to the present structure, it becomes possible to adjust the light transmittance of the LCD panel and correct a seeming change in the light color (tint) from the LED.”)
Murai ‘979 and would have been utilized to avoid a situation in which the consumed power of the backlight unit exceeds the tolerable range because of the correction of the reference current value. (Murai ‘979, [0145])
Consider Claim 5:
	Murai ‘458 in view of Li in view of Murai ‘979 discloses the display device as claimed in claim 4, wherein the current control information stored in the storage is information including a current gain value for each luminance of each sub-pixel calibrated based on luminance level information according to the current of each sub-pixel and color shift information according to the current of each sub-pixel. (Murai ‘979, [0040-0041], [0044], [0135-0140], [0076], “The LED control signal generation circuit 44 sets (records) therein, in an updatable manner, information about the reference current value Ist and an LED voltage value Vf (a value of a voltage required to make each LED 52 emit light suitably).  Besides, the LED control signal generation circuit 44, in accordance with the PWM value for each area received from the PWM value limiter circuit 43, generates a PWM signal for each area.  And, the LED control signal generation circuit 44 outputs an LED control signal, which contains each piece of information about: the PWM signal for each area; the actual set reference current value Ist; and the actual set LED voltage value Vf, to the backlight unit 5.”)
Consider Claim 13:
	Murai ‘458 in view of Li discloses the driving method as claimed in claim 10, however does not specify wherein the display device further includes a storage including current control information for each luminance of each sub-pixel calibrated 
	Murai ‘979 however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide wherein the display device further includes a storage including current control information for each luminance of each sub-pixel calibrated based on luminance and color characteristics according to a current of the sub-pixel constituting the plurality of display modules, and in the driving of the plurality of display modules, the plurality of display modules is driven so that each of the plurality of display modules has the corresponding peak luminance level based on the information stored in the storage. (Murai ‘979, [0040-0041], [0135-0140], [0044], “Besides, in the above structure, a structure may be employed, in which the LCD panel is provided with a plurality of kinds of color pixels; the image display apparatus includes a tint correction portion that corrects the light transmittance for each of the colors based on at least one of the actual set reference current value and the detected temperature.  According to the present structure, it becomes possible to adjust the light transmittance of the LCD panel and correct a seeming change in the light color (tint) from the LED.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide current control information for each luminance of each sub-pixel calibrated based on luminance and color characteristics as this was a known technique in view of Murai ‘979 and would have been utilized to avoid a situation in which the consumed power of the backlight unit (Murai ‘979, [0145])

Consider Claim 14:
	Murai ‘458 in view of Li discloses the driving method as claimed in claim 13, however does not suggest wherein the current control information stored in the storage is information including a current gain value for each luminance of each sub-pixel calibrated based on luminance level information according to the current of each sub-pixel and color shift information according to the current of each sub-pixel.
	Murai ‘979 however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide wherein the current control information stored in the storage is information including a current gain value for each luminance of each sub-pixel calibrated based on luminance level information according to the current of each sub-pixel and color shift information according to the current of each sub-pixel. (Murai ‘979, [0040-0041], [0044], [0135-0140], [0076], “The LED control signal generation circuit 44 sets (records) therein, in an updatable manner, information about the reference current value Ist and an LED voltage value Vf (a value of a voltage required to make each LED 52 emit light suitably).  Besides, the LED control signal generation circuit 44, in accordance with the PWM value for each area received from the PWM value limiter circuit 43, generates a PWM signal for each area.  And, the LED control signal generation circuit 44 outputs an LED control signal, which contains each piece of information about: the PWM signal for each area; the actual set reference current value Ist; and the actual set LED voltage value Vf, to the backlight unit 5.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to to provide current control information for each luminance of each sub-pixel calibrated based on luminance and color Murai ‘979 and would have been utilized to avoid a situation in which the consumed power of the backlight unit exceeds the tolerable range because of the correction of the reference current value. (Murai ‘979, [0145])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626